                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

UNITED STATES OF AMERICA                                                           PLAINTIFF

v.                                 Case No 6:18-cr-60027-002

AUNDRA JAMISON                                                                     DEFENDANT

                                            ORDER

       On December 17, 2018, Defendant was Ordered Released on Conditions of Release. ECF

No. 25. On March 18, 2019, a Petition was filed alleging Defendant had violated the terms of his

pretrial release. ECF No. 31 However, the Government does not seek revocation of Defendant’s

pretrial release. On March 26, 2019, Defendant pled true to the allegation in the Petition.

Accordingly, the Court accepts Defendant’s plea of true and ORDERS the following additional

conditions of release be complied with by Defendant pending his trial in this matter:

       7) (p) Defendant shall participate in location restriction program of Curfew and comply with

its requirements as directed. Defendant shall be restricted to his residence every day from 9:00

p.m. to 7:00 a.m.

       7) (q) Defendant shall submit to radio frequency location monitoring as directed by the

pretrial services office or supervising officer and comply with all of the program requirements and

instructions provided.

       All previous conditions of release remain in full force and effect.

       Defendant orally moved to Withdraw his Motion to Modify Conditions of Release. ECF No.

29. The motion to withdraw is granted and Defendant’s Motion Modify to Conditions of Release

(ECF No. 29) is DENIED as moot.

       SO ORDERED this 26th day of March 2019.

                                                      /s/Barry A. Bryant
                                                     HON. BARRY A. BRYANT
                                                     U.S. MAGISTRATE JUDGE
